SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

546
CA 11-02409
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


NEW YORK STATE THRUWAY AUTHORITY,
PLAINTIFF-APPELLANT,

                     V                                              ORDER

KTA-TATOR ENGINEERING SERVICES, P.C.,
DEFENDANT-RESPONDENT.


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (SERRA A. AYGUN OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (WILLIAM D. CHRIST OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), dated April 19, 2011. The order granted the motion
of defendant for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court